department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend a state of incorporation b date of incorporation c name of organization d applicant’s county dear contact person identification_number contact number fax number employer_identification_number vil ’s we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you c pass the organizational_test of sec_501 of the internal_revenue_code issue do you c pass the operational_test of sec_501 of the internal_revenue_code facts you c were incorporated under the laws of the state of a on date b your articles of incorporation provides in part that your purposes are the following cis an all-ages skills-sharing program our mission is to create caring community value every individual equally and share our time our services and community the bylaws article sec_2 and state in part respectively c is a charitable_organization as defined by sec_501c3 of the internal_revenue_code or correspondence section of any future code in the event of dissolution of this organization and after discharge of all its liabilities the remaining assets shall be given to a non-profit organization which qualifies for tax exempt status under sec_501c3 of the internal_revenue_code such organization shall have as its purpose a purpose similar to or consistent with c your bylaws state that application_for membership is open to any community member in the d area and surrounding towns your membership application gathers basic personal information plus requests the prospective members to indicate five services they would be willing to provide to existing members as well as five services they wish to receive from existing members each membership application is processed by the coordinator whose duties will be further described below the coordinator meets with each prospective member to clarify any issues that need clarifying and conducts an orientation for the new member results of a background check would be the determining factor in denying membership you state that no applicant has been turned down to date and that you currently have about 0omembers an effort is made by the coordinator to connect each new member immediately with someone who can provide a service that the new members want you state that no voting rights are afforded to members but members may address issues by contacting your coordinator or any board member your bylaws state that all members are invited to attend the annual meeting but are silent on whether members can vote on any matters discussed at the annual meeting your form_1023 indicates that you provide services to members you coordinate various services amongst your members based on the needs of your members members may conduct services on personal_property or at other arranged locations examples of services exchanged between members are transportation minor home repair raking snow shoveling tutoring massage data entry helping with a move computer assistance cooking yard work mending painting teaching a class making phone calls meal preparation and various others services are exchanged between members on a volunteer basis and are based on a time sharing program one hour of exchange service performed equals one hour of exchange service to be received members may deem it necessary to cover overhead and other miscellaneous expenses_incurred from any services rendered to other members for example the receiver of a service will voluntarily offer to pay the provider for gas but not to pay for the transportation service itself your flyer also states c is a network of people who help each other while earning credits towards services for themselves once you are a member for every hour_of_service you provide to another member you earn one share which is banked or credited to your account on the c computer the account of the person who received the service is debited then each of you continue to earn or spend with other members an hour_of_service is equal to an hour_of_service in your response to our information request you stated that members will be the primary beneficiaries of all services rendered you occasionally participate in community wide activities that may involve your members and other members of your community you further stated that members can refer and network amongst each other and can access information about services provided by other members via a membership directory the membership directory lists all services that members can provide to existing members you indicated that you will conduct quarterly potluck dinners to provide members with the opportunity to interact with each other and arrange for the reciprocal exchange of member services you maintain a database that tracks credit hours earned for the reciprocal exchange of services amongst your members members may log into their accounts to update and view records and account for services rendered to and received from other members your response further indicated that the majority of your financial resources were spent on hiring a consultant to act as your coordinator duties of the coordinator include processing membership applications helping members make connections where necessary and being responsible for infrastructure tasks such as financial management data entry reports fundraising membership recruitment public relations and community networking among organizations you do not have membership fees you are supported by gifts grants and contributions from the general_public your expenses are used for fundraising miscellaneous expenses and professional fees professional fees account for over of your budget and will be paid to a consultant who will act as the coordinator you state that the hired consultant is a professional social worker you state that you would hire the consultant for more time if there is more income law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes unless its asset are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's articles of organization or by operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes only if specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose it engages primarily in activities that accomplish exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for any of the purposes specified in sec_501 unless it serves public rather than private interests thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled director or indirectly by such private interests revrul_61_170 1961_1_cb_112 held that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization's members revrul_69_175 1969_1_cb_149 held that a nonprofit organization formed by parents of pupils attending a private school to provide school_bus transportation for its members’ children served a private rather than a public interest and did not qualify for exemption under sec_501 of the code revrul_78_132 1978_1_cb_157 held that a community cooperative organization formed to facilitate the exchange of personal services among members was operating primarily for the private benefit of its members and was not exempt from tax as a social_welfare_organization in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in old dominion box co v united_states 477_f2d_344 4th cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable educational or other exempt purposes you do not comply with sec_1_501_c_3_-1 of the regulations because you are not organized or operated exclusively for one or more exempt purposes issue you do not comply with sec_1_501_c_3_-1 of the regulations because the purposes as stated a broader than described in the regulations your articles of incorporation state our mission is to create a caring community value every individual equally and share our time our services and community you do not comply with sec_1_501_c_3_-1 of the regulations because your articles of incorporation do not contain an adequate dissolution clause therefore your assets are not dedicated for exempt purposes and issue you are not as described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is devoted to non-exempt purposes you are not described in sec_1_501_c_3_-1 of the regulations because you are a bartering exchange that coordinates the bartering services of your membership therefore you are operated for the private benefits of your members only your activities do not serve the general_public you are similar to the organization described in revrul_61_170 because substantially_all of your resources purposes and activities are used to offer your members a reciprocal exchange of services amongst each other through the use of your membership directory you are similar to the organization described in revrul_69_175 because you are formed and operated for the reciprocal exchange of services amongst your members similar to a barter_exchange therefore you are similarly structured to the organization in the above ruling in that a substantial part of your activities serves the private interests of your members rather than the public you are similar to the organization described in revrul_78_132 because like it you are a community cooperative organization formed to facilitate the exchange of personal services among members this describes the activities of your bartering exchange you are similar to the organization described in better business bureau v united_states supra because like it you too were formed for a nonexempt purpose your main activity is to coordinate various services amongst your members based on their needs the main beneficiaries of your operation are your members rather than the general_public any community services that you may have are insubstantial and secondary to your main purpose that is to provide a medium for members to barter services you are similar to the organization described in old dominion box co inc v united_states supra because you too operate for a substantial non-exempt purpose you provide an opportunity for your members to exchange services without exchange money the fair_market_value of services received in exchange for services would have been considered income to your members applicant’s position you state that you are a charitable_organization you do not charge for services all services are done on a volunteer basis by members on a reciprocal basis service position providing a medium for members to exchange services that they would otherwise have to pay or to report income does not equate to charitable within the meaning of sec_501 even if you do not charge for services conclusion you are formed to operate a barter_exchange that serves private interests of your members therefore based on the information submitted we have concluded that you are not an organization described in sec_501 of the code because you are not organized and operated exclusively for one or more exempt purposes set forth in sec_501 of the code or the regulations pertaining thereto appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure publication
